DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 6, 8-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 20180291807 A1), in view of Finney (US 20110315815 A1), in view of Lynas et al. (US 20090121077 A1), hereinafter “Lynas”.
5.	Regarding Claim 1, Dalal discloses An electric aircraft (Dalal abstract and paragraph [0025] for referencing an electric fan that is induced by an electric motor, by definition an electric aircraft is powered by electric motor(s)), comprising: an electrical accumulator (para. [0024] and FIG. 1 for referencing  an electrical accumulator 110); an electric propulsion system operatively connected to the electrical accumulator and 5configured to convert electrical energy into propulsive force (para. [0024] and FIG. 1 for referencing the electrical propulsion system 106 operatively connected to the electrical accumulator 109 and configured to convert electrical energy into propulsive force); a ram air turbine  (para. [0040] for referencing a RAT that would provide energy to the electrical aircraft system when exposed to and inherently driven by ram air). 
	Dalal is silent wherein the RAT is specifically operatively connected to the electrical accumulator and configured to provide energy to the electrical accumulator when exposed to and drive by ram air, a controller configured to control a position of the RAT between a stowed position and a deployed position wherein the RAT is specifically selectively stowable and deployable between the stowed position wherein the RAT is not exposed to ram air and a deployed position wherein the RAT is exposed to ram air.
	Finney discloses a RAT operatively connected to an electrical accumulator and configured to provide energy to the electrical accumulator (Finney para. [0019] for disclosing RAT 20 is operatively connected to an electrical accumulator and configured to provide energy to the electrical accumulator) when exposed to and driven by ram air (para. [0009]), a controller configured to control a position of the RAT between the stowed position and the deployed position (para. [0018]) discloses a controller 16), wherein the RAT is selectively stowable and deployable between the stowed position wherein the RAT is not exposed to ram air and a deployed position (paras. [0006]-[0010], [0015-0017] discloses controller 16 configured to stow and deploy an emergency power source, such as RAT 20 when it is required to do so, see FIG. 1 for additional support regarding deployed and stowed positons of RAT 20), wherein the controller is configured to move the RAT from the stowed position to the deployed position in response to one or more occurrences (paras. [0015]-[0016] and [0018] discloses controller 16 detecting ambient and operational conditions of vehicle 10 via sensor 15 as seen in FIG. 1, such that controller 16 actuates at least one of the on-board emergency energy devices such as RAT 20 from a stowed position to a deployed position in response to one or more occurrences such as air speed and altitude, for further proof regarding the stowing and deployment of RAT 20 see para. [0017]). 
	It would have been obvious to one of ordinary skill in the before the effective filling date to modify the electric aircraft of Dalal as taught by Finney such that the RAT is operatively connected to an electrical accumulator and configured to provide energy to the electrical accumulator when exposed to and driven by ram air, a controller configured to control the position of the RAT between the stowed position and the deployed position, wherein the RAT is selectively stowable and deployable between the stowed position wherein the RAT is not exposed to ram air and a deployed position wherein the RAT is not exposed to ram air, wherein the controller is configured to move the RAT from the stowed position to the deployed position in response to one or more occurrences. Such addition would enhance the aircraft by deploying the RAT to harness the descent energy of the aircraft, store and distribute green energy produced amongst other components of the aircraft as well as stowing the RAT when conditions do not require the usage of the RAT in addition to safeguarding the RAT in a configuration stowed inside the aircraft. 
	Modified Dalal is silent regarding the controller configured to move the RAT specifically from the deployed position to the stowed position.
	Lynas discloses a ram air turbine (Abstract and para. [0039]; RAT 208) including a controller configured to move the RAT from a deployed position to a stowed position in response to one or more occurrences (paras. [0040]-[0041] and [0048]; controller 306 configured to move RAT 208, with RAT 208 being disposed on an aircraft structure, such that RAT 208 moves from a deployed position to a stowed position in response to a stow command received from the cockpit control systems as seen in FIGS. 2a-2b).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Dalal as taught by Lynas such that the controller is configured to move 
6.	Regarding Claim 3, modified Dalal discloses (see Finney) the aircraft of claim 1, wherein the controller is configured to move the RAT to the deployed position in response to one or more occurrences (paras. [0015]-[0016] and [0018] discloses controller 16 detecting ambient and operational conditions of vehicle 10 via sensor 15 as seen in FIG. 1, such that controller 16 actuates at least one of the on-board emergency energy devices such as RAT 20 from a stowed position to a deployed position in response to one or more occurrences such as air speed and altitude, for further proof regarding the stowing and deployment of RAT 20 see para. [0017]).
7.	Regarding Claim 6, modified Dalal discloses (see Finney) the aircraft of claim 3, wherein the one or more occurrences include a power setting below or above a power setting threshold (para. [0016] for referencing the loss of electrical power and thus achieving a power setting below a power setting threshold).
8.	Regarding Claim 8, modified Dalal discloses (see Finney) the aircraft of claim 3, wherein the one or more occurrences include an altitude below or above an altitude threshold or within a threshold range (para. [0015] disclosing the operating parameters of the air vehicle such as altitude and thus by definition this achieves an altitude within a threshold range). 
9.	Regarding Claim 9, modified Dalal discloses (see Finney) the aircraft of claim 3, wherein the one more occurrences include an aircraft position within or outside a position threshold of a waypoint or an airport (para. [0015] for disclosing the one more occurrence wherein stated "a distance from a desired location such as a landing site” thus referring to an aircraft position within a position threshold of a waypoint or an airport).
Regarding Claim 10, modified Dalal discloses (see Dalal) the aircraft of claim 3 wherein the controller is a full authority digital engine controller (FADEC) (para. [0037] for disclosing a controller is FADEC).
11.	Regarding Claim 11, Dalal discloses a system for an electric aircraft (Dalal Abstract and para. [0025] for referencing system wherein an electric fan that is induced by an electric motor, by definition an electric aircraft is powered by electric motor(s)), comprising: a ram air turbine (RAT) is operatively connected to an electrical accumulator to store energy (para. [0040] for referencing a RAT that is able produce energy as a backup generator system and provide energy to the electrical aircraft system).
Dalal is silent wherein the RAT is specifically configured to be operatively connected to an electrical accumulator to store energy, wherein the RAT is selectively stowable and deployable between a stowed position wherein the RAT is not exposed to ram air and a deployed position wherein the RAT is exposed to ram air to store energy in the electrical accumulator; and a controller configured to control the position of the RAT between both the stowed position and the deployed position in response to one or more occurrences; wherein the controller is configured to move the RAT from the deployed position to the stowed position.
	Finney discloses a RAT wherein configured to be operatively connected to an electrical accumulator to store energy (Finney para. [0019] for disclosing RAT 20 is configured to be operatively connected to an electrical accumulator), wherein the RAT is selectively stowable and deployable between a stowed position wherein the RAT is not exposed to ram air and a deployed position wherein the RAT is exposed to ram air (para. [0009] in addition to FIG. 1), to store energy in the electrical accumulator (para. [0019] for disclosing RAT 20 storing energy in the electrical accumulator); and a controller configured to control the position of the RAT between both the stowed position and the deployed position in response to one or more occurrences (paras. [0015], [0016] and [0018] discloses controller 16 is configured to move the RAT to the deployed position specifically in response to one or more occurrences), wherein the controller is configured to move the RAT from the deployed position to the stowed position (paras. [0015]-[0016] and [0018] discloses controller 16 detecting ambient and operational conditions of vehicle 10 via sensor 15 as seen in FIG. 1, such that controller 16 actuates at least one of the on-board emergency energy devices such as RAT 20 from a stowed position to a deployed position in response to one or more occurrences such as air speed and altitude, for further proof regarding the stowing and deployment of RAT 20 see para. [0017]).
It would have been obvious to one of ordinary skill in the before the effective filling date to modify the system of Dalal as taught by Finney such that the RAT is operatively connected to an electrical accumulator and configured to provide energy to the electrical accumulator when exposed to and driven by ram air; wherein the RAT is selectively stowable and deployable between a stowed position wherein the RAT is not exposed to ram air and a deployed position wherein the RAT is exposed to ram air to store energy in the electrical accumulator; and a controller configured to control the position of the RAT between both a stowed position and the deployed position in response to one or more occurrences, wherein the controller is configured to move the RAT from the deployed position to the stowed position . Such addition would enhance the system by having a set parameters in place that once detected would enable the controller to deploy the RAT to harness the descent energy of the aircraft, store and distribute green energy produced amongst other components of the aircraft as well as to stow the RAT when conditions do not require the usage of the RAT in addition to safeguarding the RAT in a configuration stowed inside the aircraft.
Modified Dalal is silent regarding the controller configured to move the RAT specifically from the deployed position to the stowed position.
	Lynas discloses a ram air turbine (Abstract and para. [0039]; RAT 208) including a controller configured to move the RAT from a deployed position to a stowed position in response to one or more (paras. [0040]-[0041] and [0048]; controller 306 configured to move RAT 208, with RAT 208 being disposed on an aircraft structure, such that RAT 208 moves from a deployed position to a stowed position in response to a stow command received from the cockpit control systems as seen in FIGS. 2a-2b).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Dalal as taught by Lynas such that the controller is configured to move the RAT from the deployed position to the stowed position in response to one or more occurrences. In doing so, the stowed RAT contributes to the flight performance of an aircraft being optimized due to reduced drag, decreased noise levels as well as the reducing the possibility of FOD.
12.	Regarding Claim 12, modified Dalal discloses (see Lynas) the system of claim 11, wherein the one or more occurrences include receiving a manual activation signal from a manual control (paras. [0041] and [0045]; proving controls to controller 306 via manual control from the cockpit).
13.	Regarding Claim 14, modified Dalal discloses (see Finney) the system of claim 11, wherein the one or more occurrences include a power setting below or above a power setting threshold (para. [0016] for referencing the loss of electrical power and thus achieving a power setting below a power setting threshold).
14.	Regarding Claim 16, modified Dalal discloses (see Finney) the system of claim 11, wherein the one or more occurrences include an altitude below or above an altitude threshold or within a threshold range (para. [0015] disclosing the operating parameters of the air vehicle such as altitude and thus by definition this achieves an altitude within a threshold range).
15.	Regarding Claim 17, modified Dalal discloses (see Finney) the system of claim 11, wherein the one more occurrences include an aircraft position within or outside a position threshold of a waypoint or an airport (para. [0015] for disclosing the one more occurrence wherein stated "a distance from a desired location such as a landing site” thus referring to an aircraft position within a position threshold of a waypoint or an airport).

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 20180291807 A1), Finney (US 20110315815 A1) and Lynas et al. (US 20090121077 A1) as applied to Claim 3 above, and further in view of Spierling (US 20120056601 A1). 
17.	Regarding Claim 4, modified Dalal discloses the aircraft of claim 3.
	Modified Dalal is silent wherein the one or more occurrences includes receiving a manual activation signal from a manual control. 
Spierling discloses the one or more occurrences include receiving a manual activation signal from a manual control (Spierling para. [0019] for disclosing manual control in the event of losing power).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the electric aircraft of modified Dalal as taught by Spierling such the one or more occurrences to the move the RAT includes receiving a manual activation from a manual control. Such addition would enhance the reliability of the aircraft by providing means for manual activation of the RAT to the deployed position by the intended user in the event of power loss where automatic deployment is not likely to be achieved.   

18.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 20180291807 A1), Finney (US 20110315815 A1) and Lynas et al. (US 20090121077 A1) as applied to Claims 3 and 11 above, and further in view of Lukavec (US 20050067533 A1). 
19.	Regarding Claim 5, modified Dalal discloses the aircraft of claim 4.

	Lukavec discloses an occurrence wherein includes exceeding a vertical speed threshold (Lukavec para. [0017] for referencing an occurrence wherein a vertical descent speed which exceeds a vertical speed threshold for a parachute at a predetermined altitude). 
	It would have been obvious to one of ordinary skill in the before the effective filling date to modify the electric aircraft of modified Dalal as taught by Lukavec such that the one or more occurrences include exceeding a vertical speed threshold. Such addition would improve the aircraft by enabling the RAT to be deployed at a combination of altitude and vertical speed and therefore preventing the RAT deployment during normal flight. 
20.	Regarding Claim 13, modified Dalal disclose the system of claim 11.
	Modified Dalal is silent wherein one or more occurrences include exceeding a vertical speed threshold, or reducing decent rate below a vertical speed threshold.
	Lukavec discloses an occurrence wherein includes exceeding a vertical speed threshold (para. [0017] for referencing an occurrence wherein a vertical descent speed which exceeds a vertical speed threshold for a parachute at a predetermined altitude). 
	It would have been obvious to one of ordinary skill in the before the effective filling date to modify the system of modified Dalal as taught by Lukavec such that the one or more occurrences include exceeding a vertical speed threshold. Such addition would improve the system by enabling the RAT to be deployed at a combination of altitude and vertical speed and therefore preventing the RAT deployment during normal flight. 

21.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 20180291807 A1), Finney (US 20110315815 A1) and Lynas et al. (US 20090121077 A1) as applied to Claims 3 and 11 above, and further in view of Minelli et al. (US 20090292407 A1), hereinafter referred to as “Minelli”. 
22.	Regarding Claim 7, modified Dalal discloses the aircraft of claim 3.  
Modified Dalal is silent wherein the one or more occurrences includes a flaps setting threshold. Minelli discloses the one or more occurrences includes a flaps setting threshold (Minelli 
para. [0043] and Fig. 3A for disclosing control surfaces wherein by definition include flaps as clearly illustrated by FIG. 3A as well as para. [0054] for disclosing control surfaces adjustments wherein achieves a flaps settings threshold which would require relatively more power to be operable).
	It would have been obvious to one of ordinary skill in the before the effective filling date to modify the electric aircraft of modified Dalal as taught by Minelli such that the one more occurrences include a flaps setting threshold. Such addition would improve the reliability of the aircraft by enabling the RAT to be in a deployed position due to a particular flaps setting which would require additional power to maintain the operational state of the flaps setting.    
23.	Regarding Claim 15, modified Dalal discloses the system of claim 11.
Modified Dalal is silent wherein the one or more occurrences includes a flaps setting threshold. 
Minelli discloses the one or more occurrences includes a flaps setting threshold (Minelli para. [0043] and Fig. 3A for disclosing control surfaces wherein by definition include flaps as clearly illustrated by FIG. 3A as well as para. [0054] for disclosing control surfaces adjustments wherein achieves a flaps settings threshold which would require relatively more power to be operable).
It would have been obvious to one of ordinary skill in the before the effective filling date to modify the system of modified Dalal as taught by Minelli such that the one more occurrences include a flaps setting threshold. Such addition would improve the reliability of the system by enabling the RAT to be in a deployed position due to a particular flaps setting which would require additional power to maintain the operational state of the flaps setting.   
Response to Arguments
Applicant's arguments filed on 02/23/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining Claims 1 and 11, the applicant asserts that the controller as disclosed by Lynas “clearly is not configured to control a position of the RAT itself” and “one having ordinary skill in the art would not be motived to combine teachings of modified Dalal with Lynas” found on pages 6-7. These arguments are not found to be persuasive. In regards to the argument that the controller as disclosed by Lynas is not configured to control a position of the RAT, the examiner agrees that in one embodiment of the Lynas’ disclosure, RAT 208 being fixed to the landing gear. The current rejection does not rely upon this embodiment, instead RAT 208 as supported by para. [0048] discloses the position of the RAT 208 being applicable to aircraft structure other than the landing gear. Furthermore, para. [0039] discloses controller 209 in association to RAT 208 and the particular movement of the RAT 208. Controller 209 being exclusively utilized in moving RAT 208 per paras. [0039] and the position of the RAT 208 as disclosed in para. [0048] being applicable to not only the landing gear but other aircraft structure is sufficient evidence to demonstrate that the controller is configured to move the RAT from a deployed to position to a stowed position in response to one or more occurrences. Since the one or more occurrences found in claims 1 and 11 are not further defined and currently broadly stated, then Lynas’ stow command as disclosed in para. [0041] for stowing the RAT 208 fulfills the requirements of one or more occurrences. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
With regard to arguments pertaining to conclusion of obviousness being based upon hindsight reasoning as stated on pages 7-8 of the remarks, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/Richard R. Green/Primary Examiner, Art Unit 3647